t c summary opinion united_states tax_court afi abdi petitioner v commissioner of internal revenue respondent docket no 18526-09s filed date afi abdi pro_se derek w kaczmarek for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure penalty under sec_6662 and b at trial respondent conceded the penalty leaving the following issues for the court’s consideration whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the earned_income_tax_credit background petitioner resided in arizona when his petition was filed petitioner his wife and their five children resided in the same dwelling for the entire taxable_year petitioner and his wife were married before and were married throughout the tax_year on his federal_income_tax return petitioner reported his filing_status as head_of_household and claimed two dependent_children he also sought an earned_income_tax_credit of dollar_figure respondent determined that petitioner’s filing_status was married_filing_separately and that he was not entitled to an earned_income_tax_credit discussion generally the commissioner’s notice_of_deficiency determinations are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 there is no question in this case concerning the burden_of_proof in the circumstances of this case the fact that petitioner was married and resided with his wife throughout the entire taxable_year causes him to be disqualified from claiming head_of_household filing_status under sec_2 although there are some exceptions to that general_rule petitioner has not shown that any exception applies petitioner also claimed an earned_income_tax_credit under sec_32 that credit is available to individuals who meet certain requirements under sec_32 a married individual is eligible for the credit only if he files a joint_return for the taxable_year petitioner did not file a joint_return for the taxable_year and accordingly he is not entitled to an earned_income_tax_credit to reflect the foregoing decision will be entered for respondent as to the income_tax deficiency and for petitioner as to the accuracy- related penalty
